            Case 1:19-mj-02927-UA Document 3 Filed 03/25/19 Page 1 of 1
I H-11.Revised 8/2010

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------ x
      UNITED STATES OF AMERICA                              ORDER APPOINTING COUNSEL
                                                            (Federal Defenders of New York, Inc.)
                        -v-
  llftm1t~ l /Jt!&u;'!/2                                    Docket #   /tf/ /t11JC Z<tZ7
                                  Defendant

 ------------------------------------------------ x

       Because the above name defendant has testified under oath or otherwise satisfied this
Court that he or she: (1) is financially unable to employ counsel, and (2) does not wish to
waive counsel, and because the interest of justice so require, the FEDERAL DEFENDERS
OF NEW YORK, INC. is hereby appointed to represent the defendant in the above designated case
for the following purpose:

        Checkone)       ~ all proceedings
                                  bail/presentiment only

                                  other (specify)          f);Lt/1£ ~/)£
        If the case proceeds to the U.S. District Court, the appointment shall remain in effect
until terminated or a substitute attorney is appo · ted.

Date        3/zs}t                            Signature of U.S. Judge or Magistrate Judge
                                              or by order of the Court:




TO:     CLERK OF COURT
        United States District Court
        Southern District of New York

        Federal Defenders of New York, Inc.
        52 Duane Street, 10th Floor
        New York, New York 10007

Copy 1 -- Retain in Magistrate Judge File
Copy 2 - To Federal Defenders of New York, Inc.
Copy 3 - To U.S.D.C. Clerks Office (Attn: C.J.A. Clerk)
